DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (EP 0320583).
Schroder discloses a call input device and method of an elevator comprising:  a keyboard (20) for inputting the number of a floor, floor; which call input device has a keyboard control for the keyboard (20), whereby wherein the keyboard control is configured to open an input channel from the keyboard (20) for the input of a further digit of a floor number to enter a more than one-digit floor number, characterized in that the call input device comprises number (discussed in the description: “the call registration and display device, which is designed, for example, for one- and two-digit calls, consists of a keyboard 20 which has ten keys 1... 9 and 0 for the call input to desired destination floors. The keys are connected to the first inputs ….”; and a proximity sensor (28) having a sensing area in front of the keyboard (20), and that wherein the keyboard control is configured to open/close the input channel from the keyboard for the input of a further digit in response to the signal of the proximity sensor (28) (description:  “the call registration and display device, which is designed, for example, for one- and two-digit calls, consists of a keyboard 20 which has ten keys 1... 9 and 0 for the call input to desired destination floors. The keys are connected to the first inputs...”).
Schroder discloses the call input device and method, wherein the proximity sensor (28) is configured to sense the direction of a movement in the sensing area and to close the input channel for the input of a further digit when the direction movement is sensed as being away from the keyboard (description:  “When a passenger's hand approaches the keyboard 20, the proximity switch 28 may generate a logic "1" signal for the duration of the approach...” and “If the passenger removes his hand from the keyboard 20, the falling edges of the output signals of the proximity switch 28 and the first delay element 32 at the output of the first AND element 37 of the delay circuit 31 generate a first pulse, by means…..”).
Schroder discloses the call input device and method, wherein the proximity sensor (28) is configured to sense the direction of a movement in the sensing area and wherein the keyboard control comprises a clock circuit which is configured to be triggered by a push of a keyboard button to keep the input channel for the input of a further digit open when additionally the proximity sensor (28) keeps sensing an object in the sensing area (description:  “A clock input T of the two-digit number Counter 66 is connected to the output of the first OR gate 62, the inputs of which are connected to the outputs…”).
Schroder discloses the call input device and method, wherein the keyboard (20) comprises digit push buttons or touch fields (figures 1-6).
Schroder discloses the elevator with at least one elevator car driving in an elevator shaft, which said elevator having more than ten floors, which elevator further has floors and call input devices (description: “the call registration and display device, which is designed, for example, for one- and two-digit calls, consists of a keyboard 20 which has ten keys 1... 9 and 0 for the call input to desired destination floors”). 
Schroder discloses the elevator, which said elevator having an elevator control with a destination call control (figure 3).
	Schroder discloses the method, wherein the input channel is closed after a second or third digit has been input, whereafter the inputted digits are combined to a floor number which is transferred to the elevator control (description:  “the call registration and display device, which is designed, for example, for one- and two-digit calls, consists of a keyboard 20 which has ten keys 1... 9 and 0 for the call input to desired destination floors. The keys are connected to the first inputs of first AND gates 21.1 .... 21.9, 21.0, the outputs of which are connected to set inputs S of key memories 23.1 .... 23.9, 23.0 for storing a digit entered first. The keys are also connected to first inputs of second AND gates 22.1 .... 22.9, 22.0, the outputs of which are connected to set inputs S of key memories 24.1 .... 24.9, 24.0 for storing a second entered number. As a key memory For example, RS flip-flops can be used. The outputs Q of all key memories are connected to the inputs of a combinatorial logic 25, the outputs of which are connected to first inputs of third AND gates 26.0, 26.1 .... 26.n, the call memories assigned to the outputs with set inputs S from the floors 27.0, 27.1 .... 27.n, in the form of, for example, RS flip-flops. The combinatorial logic 25 works in such a way that when a single-digit call is entered, a call memory 27.0, 27.1 ... 27.9 assigned to the one-digit number of the floors, and when a two-digit call is entered, a call memory 27.10 ... 27 assigned to the two-digit number assigned to the floors n is set. For example, if calls are entered for floors 1 and 13, combinational logic 25 needs the equations…”).
	Schroder provides the proximity sensor (28) connected to the keyboard for detecting user near the keyboard for key input.  Schroder does not show that the proximity sensor is arranged on the keyboard.
	However, the mere rearrangement of parts, does not provide patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)  Placing the location of the proximity sensor to one position/location that is on the keyboard panel as opposed to one that is connected to the keyboard, does not provide any different operation of the device, as this is within the ordinary skill of one in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings in the art with Schroder, because the teachings allow the proximity sensor to be arranged near the keyboard to produce the same effect of detecting a user near the keyboard.  
	
Response to Arguments
Applicant's arguments filed 7/25/200 have been fully considered but they are not persuasive.  The applicant argues the location of the proximity sensor.  The examiner agrees that Schroder does not disclose the proximity sensor being located on the keyboard.  However, Schroder does disclose the proximity sensor connected and located near the keyboard.  Placing the sensor on the keyboard requires only routine skill in the art.  The rearrangement of the sensor does not provide any difference and the detection of a user would be the same.  For this reason, the claims remain rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MTF
4/21/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837